Citation Nr: 0919704	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  07-34 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for left lateral 
epicondylitis currently evaluated as 10 percent disabling.  

2.  Entitlement to service connection for arthritis of the 
left elbow.

3.  Entitlement to service connection for a left hand 
disability.

4.  Entitlement to service connection for shortness of breath 
including as due to an undiagnosed illness.

5.  Entitlement to service connection for muscle pains 
including as due to an undiagnosed illness.

6.  Entitlement to service connection for headaches including 
as due to an undiagnosed illness.

7.  Entitlement to service connection for an intestinal 
disability including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to August 
1987, January 1991 to July 1991, February 2003 to May 2003 
and from September 2004 to July 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

The issues of entitlement to an increased rating for left 
lateral epicondylitis and entitlement to service connection 
for arthritis of the left elbow, a left hand disability, 
shortness of breath including as due to an undiagnosed 
illness and muscle pains including as due to an undiagnosed 
illness being remanded are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.







FINDINGS OF FACT

1.  The Veteran does not have headaches that are related to 
his military service.

2.  There are no objective findings or otherwise 
independently verifiable evidence of a disability manifested 
by intestinal problems.


CONCLUSIONS OF LAW

1.  The Veteran does not have headaches that are the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 
(2008).

2.  The Veteran does not have a disability manifested by 
intestinal problems that is the result of disease or injury 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).  

Thus, any error related to element (4) is harmless.  
Nevertheless, as indicated above, the four content-of-notice 
requirements of Pelegrini have been met in this case.  
Additionally, the RO has provided the Veteran notice with 
respect to effective dates and rating criteria provisions by 
way of a February 2007 letter.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The RO issued a letter to the Veteran in February 2007 and 
advised him of the evidence necessary to establish service 
connection.  In the notice letter, the RO also notified the 
Veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the Veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO also requested that the 
Veteran submit evidence in his possession in support of his 
claims.  

Thus, the Board finds that the content of the notice provided 
in the February 2007 letter satisfies each of the elements 
specified by the Court in Pelegrini and Dingess.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the Veteran relative to the issues on appeal has been 
obtained and associated with the claims folder.  In 
particular, the Board notes that the Veteran's service 
treatment records (STRs) and private and VA treatment records 
have been associated with the claims file.  The RO also 
arranged for him to undergo a VA examination. 

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Factual Background

The Veteran claims entitlement to service connection for 
headaches and an intestinal disability including as due to an 
undiagnosed illness.  

The Veteran's STRs reveal that a March 1987 medical 
examination revealed a normal neurologic evaluation.  The 
Veteran was seen for complaints of fatigue, cough, and a 
headache in March 2003.  He was assessed with bronchitis.  
The Veteran denied stomach and intestinal trouble, and 
frequent or severe headaches on report of medical history 
forms dated in May 2003, December 2003, and July 2004.  The 
Veteran reported frequent indigestion and heartburn on a 
December 2003 report of medical history.  Medical 
examinations dated in February 2003, May 2003, December 2003, 
and July 2004 revealed normal neurologic examinations.  The 
Veteran completed a health questionnaire dated in June 2005 
following a deployment.  He denied headaches, diarrhea, 
frequent indigestion, and vomiting at that time.  

Private treatment reports from G. Sextro, M.D., Grand Island 
Clinic, St. Francis Medical Center, Grand Island Physical 
Therapy, Central Nebraska Orthopedics, and Hastings 
Orthopedics were unrelated to the issues on appeal.   
 
The Veteran was afforded a VA examination in December 2003.  
The Veteran did not report any intestinal complaints or 
trouble with headaches at that time.  

The Veteran was afforded a VA examination in May 2006.  
Gastrointestinal and neurologic examinations were normal.  

A VA examination report dated in November 2006 was unrelated 
to the issues on appeal.  

Associated with the claims file are VA outpatient treatment 
reports dated from March 2006 to May 2007.  The records do 
not reveal any complaints, findings or treatment related to 
intestinal difficulties or headaches.  

The Veteran was afforded a VA Gulf War examination in May 
2007.  With regard to the Veteran's intestinal disability 
claim, the Veteran reported daily flatus.  The Veteran denied 
a history of nausea, vomiting, diarrhea, constipation, 
indigestion, heartburn, and fecal incontinence.  Physical 
examination revealed no abdominal mass or swelling.  Normal 
bowel sounds were present and no abdominal guarding was 
observed.   There was no history of hematamesis, melena, 
pancreatitis, gallbladder attacks, or abdominal pain.  With 
regard to the Veteran's headache claim, the Veteran reported 
that he had headaches every other day.  He said he used 
Tylenol and he denied prostrating headaches.  Neurologic 
examination was reported to be normal.  The examiner 
indicated that the Veteran's physical examination was benign.  
He said that the Veteran's passing of flatus appeared to be 
no more than what appears to be present in the general 
population and did not have a specific diagnosis.  He 
reported that the Veteran did not meet the criteria for 
irritable bowel syndrome.  He also concluded that the 
Veteran's headaches appeared to be tension type headaches. 

III.  Legal Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War. To 
implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia Theater 
of operations during the Persian Gulf War.  See 38 U.S.C.A. § 
1117(f); 38 C.F.R. § 3.317(d).  In this case, the veteran is 
documented to have had such service.

The Board notes that, during the pendency of this appeal, 
Congress revised 38 U.S.C.A. § 1117, effective March 1, 2002.  
In the revised statute, the term "chronic disability" was 
changed to "qualifying chronic disability," and the 
definition of "qualifying chronic disability" was expanded 
to include (a) undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
Effective June 10, 2003, VA promulgated revised regulations 
to, in part, implement these statutory changes. See 38 C.F.R. 
§ 3.317(a)(2).

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for 
a Persian Gulf veteran who exhibits objective indications of 
a "qualifying chronic disability" that became manifest 
during service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent during the presumptive 
period prescribed by the Secretary.  Effective December 18, 
2006, VA extended the presumptive period in 38 C.F.R. 
§ 3.317(a)(1)(i) through December 31, 2011 (for qualifying 
chronic disabilities that become manifest to a degree of 10 
percent or more after active duty in the Southwest Asia 
theater of operations).  See 71 Fed. Reg. 75669 (2006). 

Furthermore, the chronic disability must not be attributed to 
any known clinical disease by history, physical examination, 
or laboratory tests. See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a), (b).

The term "objective indications of a qualifying chronic 
disability" include both "signs," in a medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  See 38 C.F.R. § 3.317(a)(3).

A.  Headaches

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for headaches.

The Veteran's STRs were negative for treatment or a diagnosis 
of a chronic headache disability.  On one occasion in service 
the Veteran was treated for bronchitis and his symptoms 
included a headache at that time.  The Veteran denied that he 
suffered from headaches on medical history questionnaires 
completed during his military service and neurologic 
examinations were reported to be normal.  The VA and private 
medical evidence did not include any complaints, findings or 
treatment related to headaches.  VA examinations dated in May 
2006 and May 2007 revealed normal neurologic examinations.  
At the May 2007 Gulf War examination the Veteran reported 
that he had headaches every other day.  He said he used 
Tylenol and he denied prostrating headaches.  The examiner 
diagnosed the Veteran with tension type headaches.  The 
examiner did not indicate that the Veteran's headaches were 
etiologically related to the Veteran's military service.  

Based on this evidence, the Board finds that service 
connection under the provisions of 38 C.F.R. § 3.317 cannot 
be granted.  As noted above, the May 2007 VA examiner 
concluded that the Veteran's headaches were tension type 
headaches; thus, they've been attributed to a known clinical 
diagnosis.  

Furthermore, the Board finds that service connection on a 
direct basis is not warranted as the credible and probative 
evidence does suggest an association between his headache 
disorder and his military service.  As noted, the May 2007 VA 
examiner did not link the Veteran's headaches to his military 
service.  Furthermore, none of the treatment records 
associated with the claims file include an opinion linking 
any current headache disorder to the Veteran's period of 
service.

The Board has considered the Veteran's own lay assertions 
that he has headaches related to his military service.  
However, as noted, on only one occasion in service did the 
Veteran report experiencing headaches, and this was while 
receiving treatment for bronchitis.  The Veteran otherwise 
repeatedly denied that he suffered from headaches on medical 
history questionnaires completed during his military service, 
and neurologic examinations were specifically found to be 
normal.  The post-service VA and private medical evidence 
does not include any complaints, findings or treatment 
related to headaches.  

While the Veteran is certainly competent to report symptoms 
that he has experienced since service, during his May 2007 
Gulf War examination, the Veteran specifically reported that 
his headaches only started several months after the end of 
his final period of active service.  Thus, the Board 
concludes that there is no lay evidence of a continuity of 
symptomatology between his military service and the currently 
diagnosed tension headaches.  Furthermore, as a lay person, 
the Veteran is not otherwise competent to link his headache 
disability to his military service.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2008).  
Consequently, the Veteran's own assertions that he has 
headaches due to his military service have no probative 
value.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for headaches.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2008).  The preponderance of the 
evidence is against the claim.

B.  Intestinal Disability

In considering the evidence of record under the laws and 
regulations as set forth above, the Board also concludes that 
the Veteran is not entitled to service connection for an 
intestinal disability.

There is no evidence that the Veteran has a chronic 
disability manifested by intestinal problems.  The Veteran's 
STRs were negative for treatment or a diagnosis related to 
intestinal problems.  VA examinations dated in May 2006 and 
May 2007 revealed normal gastrointestinal examinations.  At 
the May 2007 Gulf War examination the Veteran reported daily 
flatus.  The examiner concluded, however, that the Veteran's 
passing of flatus appeared to be no more than what appears to 
be present in the general population and did not have a 
specific diagnosis.  He reported that the Veteran did not 
meet the criteria for irritable bowel syndrome.  Absent a 
present diagnosis of an intestinal disability, service 
connection on a direct basis cannot be granted.  

The Board also finds that service connection under the 
provisions of 38 C.F.R. § 3.317 cannot be granted.  The 
Veteran has never sought medical treatment for intestinal 
problems following service.  There must be either objective 
indicators of a disability, such as "signs" evident to a 
medical examiner or other, non-medical indicators capable of 
independent verification.  There is no such evidence here.  
The evidence of record does not show that the Veteran has a 
disability manifested by intestinal problems.  As noted 
above, the Veteran himself has reported symptoms of flatus, 
and the Board recognizes that lay evidence of chronic 
symptomatology could conceivably satisfy the criteria of 
38 C.F.R. § 3.317 as evidence of a chronic manifestations of 
an undiagnosed illness.  However, as discussed, the May 2007 
VA examiner specifically concluded that the Veteran's passing 
of flatus appeared to be no more than what appears to be 
present in the general population.  In light of this opinion 
by a competent health care specialist, the Board concludes 
that the preponderance of the evidence is against finding 
that the Veteran's complaints represent a chronic disability 
resulting from an undiagnosed illness, as contemplated by 
38 C.F.R. § 3.317.  

The Board has considered the Veteran's assertions that he has 
an intestinal disability related to his military service.  
However, while the Veteran is competent to describe his 
symptoms, the Board finds that there is no evidence of record 
showing that he has the specialized medical education, 
training, and experience necessary to render a competent 
medical opinion linking any current intestinal disorder to 
his military service.  Espiritu, supra; 38 C.F.R. 
§ 3.159(a)(1) (2008).  As noted, a VA examiner considered the 
Veteran's complaints, but found that his symptoms of flatus 
appeared to be no more than what is present among the general 
population.  The Board finds this opinion to be more 
persuasive than the Veteran's lay assertions.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for an intestinal disability.  See 
Gilbert, supra, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008).  The preponderance of the evidence is against 
the claim.


ORDER

Entitlement to service connection for headaches including as 
due to an undiagnosed illness is denied.

Entitlement to service connection for an intestinal 
disability including as due to an undiagnosed illness is 
denied.





REMAND

The Veteran is also seeking entitlement to an increased 
rating for left lateral epicondylitis and entitlement to 
service connection for arthritis of the left elbow, a left 
hand disability, shortness of breath, and muscle pains.  A 
review of the claims file reveals that a remand is necessary 
in order to properly adjudicate the Veteran's claims.  

The Veteran was last afforded an examination for his left 
lateral epicondylitis in November 2006.  At that time he 
reported decreased grip strength and decreased range of 
motion of the elbow.  

A surgical report from Hastings Orthopedics indicates that 
the Veteran underwent a left tennis elbow release, extensor 
carpi radialis brevis tendon procedure on his elbow in March 
2007.  The Board notes that the October 2007 Statement of the 
Case (SOC) refers to private treatment reports from Hastings 
Orthopedics dated from March 2007 to April 2007.  However, 
the only records from Hastings Orthopedics associated with 
the claims file are dated in March 2007 and consist of the 
surgical report.  In order to properly adjudicate the 
Veteran's claim, any additional records should be obtained.  

Following the Veteran's surgical procedure on his left elbow 
he has not been afforded a VA examination to assess the 
current status of his elbow.  Consequently, a VA examination 
should be scheduled.  Furthermore, given that such 
examination could reveal information relevant to the claim of 
service connection for arthritis of the left elbow, a 
decision on that issue will be deferred at this time.

The Board also notes that the Veteran indicated that he has 
radiating pain to his left hand (see Veteran's claim).  Based 
on the fact that the Veteran has reported "radiating pain to 
his left hand" it appears that he is claiming entitlement to 
service connection for a left hand disability as secondary to 
his service-connected left elbow disability.  In order to 
properly adjudicate the claim for a left hand disability, a 
medical opinion should be obtained. 

The Veteran was afforded a VA Gulf War examination in May 
2007.  At that time the Veteran was examined for his claimed 
shortness of breath and muscle pains.  The examiner indicated 
that the physical examination of the Veteran was benign but 
he said that additional examination, to include pulmonary 
function testing and a rheumatology consultation, were to be 
performed and that the tests would hopefully provide 
diagnoses for the Veteran's complaints.  The examiner 
included an addendum whereby he indicated that the Veteran 
was out of town for the month of June and that the RO would 
have to input another request to schedule the consultation.  

Associated with the claims file is documentation that the 
Veteran failed to report for an additional Gulf War 
examination in July 2007.  The Board notes that the July 2007 
letter informing the Veteran of the examination was mailed to 
the Veteran's representative.  However, the zip code used on 
the letter does not match the zip code provided by the 
representative or listed on previous correspondence to the 
representative.  Thus, it is not clear whether the Veteran 
ever received proper notice of the examination.  
Consequently, the Veteran should again be scheduled for 
appropriate examination, to include pulmonary function tests.  

The Veteran should be advised that it is the Veteran's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted 
and requested to identify any 
sources of treatment, both VA and 
private, for his service-connected 
left lateral epicondylitis and his 
claimed left hand disability, 
shortness of breath, and muscle 
pains.  Any outstanding records 
identified by the Veteran should be 
obtained and associated with the 
claims file.  Any records 
promulgated by VA dated after May 
2007 should be obtained and 
associated with the claims file.  
The AMC should specifically request 
any treatment records from Hastings 
Orthopedics dated after March 2007.  

2.  After completion of the above 
action, the Veteran should be 
afforded an appropriate VA 
examination to assess his left 
lateral epicondylitis and to 
consider the claim of service 
connection for a left hand 
disability.  Any and all indicated 
evaluations, studies, and tests 
deemed necessary by the examiner 
should be accomplished and any such 
results must be included in the 
examination report.  X-rays of the 
left elbow should be obtained.  
Range of motion studies must be 
conducted and all functional losses 
should be identified, such as pain 
on use, weakness, incoordination, 
fatigability, etc.  

The examiner is also requested to 
provide a diagnosis for any 
disability of the Veteran's left 
hand.  Any and all indicated 
evaluations, studies, and tests 
deemed necessary by the examiner 
should be accomplished and any such 
results must be included in the 
examination report.  The examiner is 
requested to indicate whether a left 
hand disability was caused by or 
made worse by the Veteran's service-
connected left lateral 
epicondylitis.  A complete rationale 
for any opinion expressed must be 
provided.

3.  The Veteran should also be 
scheduled for appropriate VA 
examination(s) in regard to the 
claims of service connection for 
shortness of breath and muscle pain 
as due to an undiagnosed illness.  
Pulmonary function tests should be 
performed.  The examiner(s) must 
determine whether these symptoms can 
be attributed to any known clinical 
diagnosis or to a chronic multi-
symptom illness, such as chronic 
fatigue syndrome, irritable bowel 
syndrome, or fibromyalgia, for 
example.  For each diagnosed 
disability, the examiner(s) must 
provide an opinion as to the medical 
probability that the condition is 
attributable to the Veteran's period 
of military service.  For those 
symptoms and conditions that cannot 
be attributed to a known clinical 
diagnosis or chronic multi-symptom 
illness, the examiner must determine 
if there is affirmative evidence 
that the undiagnosed illness was not 
incurred during active service 
during the Persian Gulf War, or that 
the undiagnosed illness was caused 
by a supervening condition or event 
that occurred since the Veteran's 
departure from service.  A complete 
rationale for any opinion expressed 
must be provided.  

The AMC should ensure that the 
examination reports comply with this 
remand and the questions presented 
in the AMC's examination request.  
If any report is insufficient, it 
should be returned to the examiner 
for necessary corrective action, as 
appropriate.

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues remaining on 
appeal.  If the benefits sought are 
not granted, the Veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


